Case: 18-20354      Document: 00514916315         Page: 1    Date Filed: 04/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-20354                              FILED
                                  Summary Calendar                        April 15, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
JESSE RANDOLPH CURRY, JR.,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-2119


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jesse Randolph Curry, Jr., Texas prisoner # 939167, moves for a
certificate of appealability (COA) to challenge the district court’s denial of his
motion for leave to file a proposed Federal Rule of Civil Procedure 60(b) motion.
The Rule 60(b) motion challenged the denial of Curry’s 28 U.S.C. § 2254 habeas
corpus petition, which attacked his Texas aggravated assault conviction.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20354    Document: 00514916315    Page: 2   Date Filed: 04/15/2019


                                No. 18-20354

Curry argues that the motion for leave to file was improperly denied on the
ground that his Rule 60(b) motion was time barred.
      To the extent that Curry was required to obtain a COA, he has not shown
that reasonable jurists could conclude that the district court erred in denying
the motion for leave to file a Rule 60(b) motion. See Hernandez v. Thaler, 630
F.3d 420, 428 (5th Cir. 2011). Accordingly, his request for a COA is DENIED.
To the extent that he does not need a COA, the order of the district court is
AFFIRMED. See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir.
Unit A Jan. 1981).




                                      2